Citation Nr: 1740150	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for atherosclerotic calcification of the right forearm (right forearm disability), prior to October 7, 2015.

2.  Entitlement to an initial rating in excess of 20 percent for right forearm disability, effective October 7, 2015.

3.  Entitlement to service connection for degenerative arthritis of the right shoulder (right shoulder arthritis).

4.  Entitlement to service connection for arthritis of the cervical spine (cervical spine arthritis).

5.  Entitlement to service connection for arthritis of the lumbosacral spine (lumbar spine arthritis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In May 2015, the Board remanded the matters for further development.

In a February 2016 rating decision, the RO increased the Veteran's rating disability for his service-connected right forearm to 20 percent, effective October 7, 2015.  However, since this increase is not representative of a total grant of the benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period prior to October 7, 2015, the Veteran's right forearm disability did not manifest claudication on walking more than 100 yards, diminished peripheral pulses, or an ankle/brachial index of 0.9 or less. 

2.  For the period beginning October 7, 2015, the Veteran did not manifest claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, trophic changes (thin skin, absence of hair, dystrophic nails), or an ankle/brachial index of 0.7 or less. 

3.  The preponderance of the evidence is against a finding that the Veteran's right shoulder arthritis is related to an October 1965 in-service accident, or that he developed right shoulder arthritis to a compensable degree within one year of separation from service.

4.  The preponderance of the evidence is against a finding that the Veteran's cervical spine arthritis is related to an October 1965 in-service accident, or that he developed cervical spine arthritis to a compensable degree within one year of separation from service.

5.  The preponderance of the evidence is against a finding that the Veteran's lumbar spine arthritis is related to an October 1965 in-service accident, or that he developed lumbar spine arthritis to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  Prior to October 7, 2015, the criteria for an initial compensable rating for right forearm disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115(a), 4.115(b), 4.119, DCs 7114, 7115 (2017).

2.  Beginning October 7, 2015, the criteria for an initial rating in excess of 20 percent for right forearm disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115(a), 4.115(b), 4.119, DCs 7114, 7115 (2017).

3.  The criteria for service connection for right shoulder arthritis, on a direct or presumptive basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for cervical spine arthritis, on a direct or presumptive basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for lumbar spine arthritis, on a direct or presumptive basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Initial Rating Increase for Service-Connected Right Forearm Disability

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to the February 2016 rating decision, the Veteran was initially granted a noncompensable rating for atherosclerotic calcifications of the right forearm, associated with residuals of right ulna styloid fracture (claimed as right arm injury and arthritis), under DC 7199-7115.  The use of "99" in rating decisions is reflective of a disability not listed in VA's rating schedule which, in this case, is evaluated under the diagnosis code for thrombo-angiitis obliterans (Buerger's Disease).  See 38 C.F.R. §§ 4.20, 4.27 (2017).  In the February 2016 rating decision, the RO increased the service-connected right forearm rating to 20 percent disabling under DC 7114 for arteriosclerosis obliterans, effective October 7, 2015.  Id. at DC 7114.  Both DCs 7114 and 7115 use the same rating criteria.

Under DCs 7114 and 7115, a 20 percent rating is assigned for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  38 C.F.R. § 4.104, DCs 7114, 7115 (2017).  A 40 percent rating is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  Id.  A 60 percent rating is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Id.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  Id.

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, DCs 7114, 7115, Note (1).

Claudication is defined as "limping or lameness," and intermittent claudication is "a complex of symptoms characterized by pain, tension, and weakness in a limb when walking is begun."  Dorland's Illustrated Medical Dictionary 369 (32nd ed. 2012).  

After reviewing the evidence, the Board finds that the Veteran more closely approximates the rating criteria for a 20 percent rating for the service-connected right forearm disability, beginning October 7, 2015, but not earlier.  

Prior to October 7, 2015

As noted above, a 20 percent rating is assigned for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  38 C.F.R. § 4.104, DCs 7114, 7115.  However, at any time prior to October 7, 2015, none of the Veteran's service treatment records or his April 2009 and June 2011 VA examinations reflect any finding of claudication or diminished peripheral pulse.  Furthermore, based on his July 2009 brachial index testing results, his brachial index exceeded 0.9.  See October 2015 VA examination.  Accordingly, the Veteran's service-connected right forearm does not more nearly approximate a compensable rating at any time prior to October 7, 2015.

Effective as of October 7, 2015

As noted above, a 40 percent rating is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  38 C.F.R. § 4.104, DCs 7114, 7115.  However, none of the Veteran's service treatment records, October 2015 and August 2017 VA examinations reflect claudication or trophic changes, such as thin skin, absence of hair, or dystrophic nails.  Rather, the October 2015 VA examination report specifically indicates that the Veteran is asymptomatic with respect to his extremities and that no feeling of cold, no changes on exposure to cold, no numbness, tingling, cramping, color changes, ulcers, loss of digits, claudication, etc. were found.  Additionally, the October 2015 VA examination reflects that his most recent ankle/brachial index, which was tested in July 2009, exceeded 0.7.  Therefore, a rating in excess of 20 percent is not warranted.

The Board has also considered the applicability of alternative diagnostic codes for evaluating the Veteran's right forearm disability, but finds that no higher rating is assignable.  Therefore, an increased initial rating evaluation for service-connected right forearm disability at any time during the appellate period is not warranted.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.	Service Connection for Arthritis of the Right Shoulder, Cervical Spine & Lumbar Spine

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service treatment records (STRs) reflect that the Veteran was involved in an accident in October 1965, in which he was fixing a flat pick-up truck tire, which involved replacing a steel retainer between a tire and a rim.  STRs further indicate that while the Veteran was attempting to install a ring, and as he was inflating the tire, the ring blew off, hitting him in the hand and arm, resulting in a mild concussion, lacerations of head and right forearm, and fracture of right wrist.  The Veteran asserts that his right shoulder, cervical spine and lumbar spine disabilities are a result of this October 1965 in-service accident.  See, e.g. October 2015 VA examination.  

However, none of these disabilities was found on the Veteran's January 1968 separation Report of Medical Examination.  Moreover, the Veteran affirmatively denied all other issues, including back pain, shoulder trouble and arthritis, except for broken bones (for which is already in receipt of service-connected compensation) on his January 1968 Report of Medical History.  Thus, to the extent the Veteran has asserted issues with his back, neck and shoulder since service, it is contradicted by the contemporaneous medical evidence and his own report.  

VA treatment records and VA examinations reflect current diagnoses of arthritis of the lumbar spine, cervical spine and right shoulder.  See, e.g. May 2009 VA examination (reflecting that the Veteran has cervical spine degenerative arthritis; right shoulder, acromioclavicular arthritis, mild with rotator cuff tendonitis, mild; and diffused degenerative arthritis of the lumbar spine, mild); see also January 2014 Addendum Note (reflecting that the Veteran has right shoulder mild degenerative joint disease); see, too May 2015 Orthopedic Surgery Note (reflecting that an MRI of the cervical spine revealed degenerative disc disease, spondylosis, foraminal-type stenosis at C4 - C5, C6 - C7, C8); see, too October 2015 VA examination (reflecting that imaging studies of the lumbar spine had been performed and arthritis was documented; imaging studies of the cervical spine were conducted and an MRI showed diffused degenerative changes in the C spine that are mild in nature; and that imaging studies of the shoulder were performed and the results documented degenerative or traumatic arthritis, as well as an indication of a finding of very mild subchondral sclerosis, with no deformity or erosion of right shoulder joint.).

In an October 2015 VA examination, the Veteran indicated that he does not recall any specific spine injury that required treatment/surgery or bracing, but that he has pain that is localized in his low back, which radiates to his right leg.  With respect to his cervical spine, he also indicated that he does not recall any specific spine injury that required treatment/surgery or bracing, and that he has pain that starts in his right wrist, which radiates proximally to his neck.  He reported that the 8/10 pain that starts in the wrist is constant in nature and that it has existed since 1965.  He also reported that he is unable to recall a specific diagnosis or injury to his right shoulder but that the right shoulder causes him pain, which is 8/10, and that it is a part of the radiating pain that starts in his right wrist, which moves to his neck.

The October 2015 VA examiner opined that it is less than 50 percent likely that the lumbar spine, cervical spine and right shoulder conditions are the result of the Veteran's traumatic event from 1965.  As a rationale, the VA examiner explained that these conditions are rather the result of the body's natural aging process and the normal degeneration that occurs with time.  The VA examiner also explained that his opinion was based on the history that the Veteran described, as well as radiographic findings outlined in this VA examination report.

The Board has considered the Veteran's lay statements pertaining to the cause of his problems with his lumbar spine, cervical spine and right shoulder.  However, even though the Veteran, as a lay person, is competent to report the onset of symptoms and the circumstances surrounding his disability or injury, he is not competent to offer an opinion on a complex medical matter, such as whether his lumbar spine, cervical spine and right shoulder injuries were the result of his in-service accident in October 1965.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 - 77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but not competent to identify more complex conditions such as a form of cancer); Barr v. Nicoholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 - 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence').  

The medical evidence of record indicates that the Veteran's right shoulder, cervical spine and lumbar spine arthritis are a result of normal age progression.  The most probative evidence of record is the October 2015 VA Examination and Opinion and the Board affords this VA examination considerable probative weight because it accounts for the Veteran's medical history, examined the Veteran's medical evidence of record, and the opinion was supported by a detailed rationale which explains why the Veteran's right shoulder, cervical spine and lumbar spine disabilities are not related to his in-service injury.

Finally, there is no evidence of record to show that the Veteran developed right shoulder, cervical spine or lumbar spine arthritis to a compensable degree within one year of separation from service.  Further, the Veteran has not shown or asserted that arthritis of the right shoulder, cervical spine and lumbar spine disabilities manifested within one year of separation from service.  Therefore, service connection on a presumptive basis is also not warranted for any of those disabilities.  Although grateful for the Veteran's honorable service, service connection for right shoulder, cervical spine and lumbar spine disabilities must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).














ORDER

Entitlement to an initial compensable rating for right forearm disability, prior to October 7, 2015, is denied.

Entitlement to an initial rating in excess of 20 percent for right forearm disability, beginning October 7, 2015, is denied.

Entitlement to service connection for right shoulder arthritis is denied.

Entitlement to service connection for cervical spine arthritis is denied.

Entitlement to service connection for lumbar spine arthritis is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


